UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1713



EARNESTINE SAUNDERS,

                                              Plaintiff - Appellant,

          versus


THE CITY OF PETERSBURG POLICE DEPARTMENT; A.
A. MIMMS, Officer; W. B. HINKLE, Officer; J.
H. CHABINAK, MPO, and others who’s names have
been sealed and unknown to myself and others;
CITY OF PETERSBURG; J. K. KUYENDALL, Officer
of Prince George County Police Department;
PETE LUCY, of Tri-City Wrecker Service,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (CA-03-697-3)


Submitted:   August 26, 2004             Decided:   September 1, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Earnestine Saunders, Appellant Pro Se. William C. Tucker, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Glen Allen, Virginia; Robert A.
Dybing, THOMPSON & MCMULLAN, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Earnestine Saunders appeals the magistrate judge’s order

denying relief on her 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Saunders v.

City of Petersburg Police Dep’t, No. CA-03-697-3 (E.D. Va. May 11,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -